Citation Nr: 1140727	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  06-24 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a head injury, to include cognitive and logical defects.


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Esquire


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania which, in pertinent part, denied the Veteran's claim for service connection for a psychiatric disorder as secondary to a head injury.

The Board denied entitlement to service connection for a psychiatric disorder as secondary to a head injury in a February 2009 decision.  The Veteran subsequently appealed this decision to the United States Court of Appeals for Veterans Claims (CVAC).  A January 2011 Memorandum Decision issued by CVAC affirmed the Board's February 2009 decision as to the claim for service connection for a psychiatric disorder as secondary to a head injury.  However, this Memorandum Decision determined that a claim for service connection for cognitive and logical defects due to an in-service head injury had been reasonably raised by the record but had not be adjudicated by the Board.  This claim was then remanded to the Board for further adjudication.

Additional argument pertinent to the claim on appeal was submitted by the Veteran's representative in September 2011 and subsequent to the issuance of the November 2008 statement of the case (SOC).  RO consideration of this argument was waived by the Veteran's representative in September 2011.  See 38 C.F.R.         § 20.1304 (2010).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Veteran alleges that he suffers from various cognitive and logical defects as a result of an in-service head injury.  Service treatment records document the Veteran's reports of being hit on the top of his head by a tree while wearing his "steel pot" in October 1969 but do not contain findings of a closed head injury or traumatic brain injury.  An August 2008 VA psychiatric examiner noted that a review of the Veteran's neurological symptomology was beyond the scope of this examination and did not offer any opinion regarding the etiology of the claimed cognitive and logical defects.

Several private opinions have been submitted by the Veteran.  A May 2006 opinion from Dr. E. R. found that it was "more likely rather than less likely" that the Veteran's "existing disability and symptoms" were the result of his in-service traumatic brain injury.  A December 2006 opinion from Dr. S. A. indicated that it was her belief that the Veteran's "existing disability and symptoms" were the result of his in-service traumatic brain injury and that it was aggravated by his hemorrhagic cerebrovascular accident (CVA) in 1983.  An April 2006 opinion from Dr. S. A. noted that the Veteran suffered a severe traumatic brain injury during service that resulted in an intracranial hemorrhage in the 1980s and "significant functional deficits."  Several other opinions from Dr. S. A. noted her agreement with the May 2006 opinion and indicated that the Veteran was permanently disabled.

These private opinions, however, were not accompanied by a rationale and are inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  Neither of these physicians addressed the potential impact of the Veteran's post-service traumatic injuries, including an October 1969 motor vehicle accident that resulted in a T7 and T9 fracture and an October 1983 closed head injury noted to have been sustained by falling out of his bed after "drinking for a long time."  In addition, a February 2002 opinion from Dr. D. W. indicated that he began treating the Veteran in 1983 following his post-traumatic intracerebral hematoma which was "apparently" related to a different head injury than the one described to have occurred during service.  An opinion based on an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 180  (1993).  A VA examination is therefore required to determine the nature and etiology of the Veteran's claimed cognitive and logical defects.  

The Veteran is notified that this examination is necessary to evaluate the instant claim.  The consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.365 (2010). 

The Veteran submitted a completed authorization form in approximately July 2002 to allow VA to obtain treatment records from Dr. D. W. and the Neurosurgery Group.  This physician also indicated in the February 2002 opinion that he began treating the Veteran in 1983.  VA has an obligation to seek records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2).  As these records have been adequately identified, they must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take the necessary steps to obtain records of the Veteran's treatment from the Neurosurgery Group and from Dr. D. Whiting.  

If the Veteran fails to provide any necessary releases, he should be advised that he can obtain and submit the records himself.

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should also be documented in the claims file.

2.  Following completion of the above listed development, the RO/AMC should afford the Veteran a VA examination to determine whether he has any current residuals of a head injury, to include cognitive and logical defects, which are related to active duty service.  The examiner should review the claims folder and note such review in the examination report. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) any current residuals of a head injury had its onset in service or is otherwise related to a disease or injury in active duty, including the October 1969 incident in which he was struck on the head.  The examiner should also discuss the impact, if any, of the Veteran's October 1969 motor vehicle accident and October 1983 closed head injury on such a current disability.

The examiner should provide reasons for these opinions. 

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide reasons why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  

If the Veteran's reports are discounted, the examiner should provide reasons for doing so.

3.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



